Eoaorabla Woodrow Curtir
     County Attorney
     Prio county
     Paareall, Tore8
     Dear Sir;                  Opinion Nor 0-+l20
                                Roa Wlsr the faota #et forth CM
                                   . the ad88i0nerd       Court order
                                     the local  Option slaotlon under
                                     the neypetition?
               Yocr letter 0fOotobar 14, 1941, requartlry aa opin-
     ion of tM# drpartmsnt on the above stated questlon reads in
     part as followsr
               *On August llth 194l in oonpllanorwith a
          petition bearing the required number or signa-
          turos, Petitioning the Oommiaeionarr court OS
          Mo county, tc otier an oleotlon in Yustioo
          Preolnc~ No. 1 for the prohibit$oa of the oala
          ot Beer, the Conmisrlonora Court oi Prio County
          or&red a Local Option SlsOtlon to be bald in
          eald Justlc9 Prsoinot Ro. 1 of Prlo County on
          August 50th lOaL, the issue subdttad  being the
          le#Uzing the sale or Beer, on Beptamber lsth
          194l, the aala court in oanvaaeing tbr returns-
          of the aaid elaotion deolared the re8ult to be
          2 votes agaimt the aale of Beor,
               *At a 8peeial Tana oi the Dlrtriot court
          ot the Blat ;ludiaialDlotrlot, on Ootobar 8th
          1941, said eleotioa tra8dealamd to be void, be-
          oause or forrrOi Sallot, is the Daokee of the
          D&&riot Court, the Court did not ‘order the
          proper oftlosr to order another oleotion to be
          held, ttto’@a prorfded in &tiols 6604Oa Penal
          Code.
               “On Ootobar iSth 1941, them was riled and
          &bsented to the Court an satlrely new petition
          arrklngfor an elaotlon In the eaid Juetios Prs-


..
                                   r
                                                                 545

Eonorabls Woodrw Curtis, Page 9


    'oinotNo. 1 on the issue of prohibiting ths
    sale oi boar.  The Territory being tba sama
    as that aovsmd br the first petition.
              *On ihe hearing or the new petition
     Ootobsr     13th 1941, soms of ths mambers oi the
     Court took     the position that itwarb mandatory
     on the DlsttrlotCourt     to order the proper
     ofrioers     to ardor another eleotlon, eto., as
     provided in Art. 666408 Penal Oode, and that
     the Dirtriot Judge should hold a Speolal term
     or court and oorreot his judgment.
          Two oi the members ot the Court took the
      osltion',that 04 an eatirely new petition had
      oen riled the CommissionersCourt oould dis-
     Ii
     regard all that had happened In the past, the
     ssma ns if no eleotlonhad been held, and order
     the eleotlon 'underthe new petition.*
          Artiole 666-4&x, Verqon’s Aanotatsd Penal Code, se-
gardlng ths oontest o? looal option eleotlons held pursuant to
the rovisiona of the Texas Uquor Control AOt, speolflcelly
~0 tsa04 in part:
                   the DiBtriOt CWTt of the oounty.in
     nhiohl~~h*&otIon     has been hald uhish shall
     hare original and sx0ll4ito &rls~lotfon of
     all suits to oontest such eleotion, and the
     prooeedlngs In such oontest shall be oonduated.
     in the sase manner,  as now govern the oontest     .
     of any 6oaeral eleotioa,andsaid oourt shall
     have jurlsdiotionto try and determine all mat-
     ters oonnooted with said eleotion, lnoludlng
     the petition of suoh eleotion and all prweed-
     lags and orders relating thsretd, smbraoing
     final oouat and deolaratlonand publ.ioation.ot
     the rseult putting looal option into effect,
     and It shall have authority to determine QUOS-
     tions relatlnq to the legality and validity of
      said eleotion, and to detemine whether by the
     aotlon or want of aotlon on the past of the
      otlioera to Mmm was entrusted the oontrol ot
      such eleotlon, suoh a number ot legal voters
     were denied the privilege  of voting, as had they
     been allowed to vote, might have materially
      chanced the result, and If it shall appear from       .
      tha evidence that suoh irregularitiesexlsted
                                                                       i
      in brlnhing about said eleo~lon or In holding
      stxae,as to render the true result of the eleO-
      tion impossible to be arrived at, or very   debt-
flonorablo~ZoodrowCurtls, Pa&e‘5


      ful Of a4certalning,,theoourt shall cdjudgo
      SUCK oleotion to be Told, and shall order the
      prayer offleer to order another eleotfon to
      be held, anQ shall cause a oertifled oopy of
      ouch judgment and order cf the oourt to bo de-
      livered to suoh orfioer ugoton
                                   whau 14 devolved
      by law the Uuty of ordering suoh oleotlon.
      . . .0
          We think-thetths above raentioncd  ~rsrlsion of Arti-
014 6664Oa, supr4, 14 manbtory    atnl thst the oourt nhioh ad-
Juae;eaeuoh election to be void 14 required to order the prop=
offioer to order another eleotlon be be held, and shall cause
a aertifiad copy of such jud~ent end order of tho court fo’be
dellyemd to ouoh offioor upon whom 14 devolved by law the
duty of ordering such election.             . .
          A soot dlffioult question preeontedby poor 1nqsirp.e    ..L:L
is, whothor or not the dietriot oourt has the 10,;alauthmlty      I,
and $ower to amend or oorreot his ronaer j-ant    which omit-‘
ted the order oi the :roper officer to order another eleotion     /
to be held 44 provided by Article 666-4oa, eupra.
          'lieuote from the case of Flanne
106 9. 3. (2d'f897 (writ of error dismissed
             While it is the law,that the trial oourt
      may not, after the tera at wbioh the ludgment
      7344 fendared, oorreot what is termed a judlalal
      error,   *The power of a owrt to oorreot lnadver-
      tent juQneat entries or irregularltle4.*+f* 14
      derived from the oonstltutloawhich creates the oourt,'
      and zre not dependent upon legielatire.authority.
      25 Tar. J.ur.p. 530, par* 136r            :
                                             ..
             **Althou* juriodiotionover the subjeot
      matter and the parties 14~6eaera~y exhausted
      aftor final judgnent, yet, in a..proper4484    the
      oourt may coke othar orders aodinooneietea~    with
      the ~djudlcetion~ Thus    neoe44lty for proteatfis
      gersoca or property in the oontrol of the oourt
      may arise arter ju6 enthss;beenpronounod, and
       the erarcise of jurFadlotion over suoh persons
       or property my be entir        nslst~tniththe
       lntegrlty or the final j       t sod therefore
       not affeoted by the rule        forbids a ohan
       In the judgment after 0x7      on of the t&r&
       certainly a oourt has inhereat authority at any
Honorable WoOdrOW Curtis, Pago 4


     time to dlreot suoh prooess or make suoh ordare
     as may be neosssary to eeirf its @l@mmt into
     ereoutl0n.t   2S To% Jur. pa S31, para lS7.
          *Astor stating that the oourt aftor the
     tin3 14 olo4ed has no power to rerl4e or modify
     a judgment on the oierlts,the t3upmme Court as ,
     early a8 Cbaabers I. Eodges, S Tex. 517 529,
             *This 1imItationupon the authority  of the
     0”“s: will not pmvent the oorrootlon of olerl-
     oal e&ore or teistakes, or defeota of Sona, or
     the addlflon of such olause as say be neoessary
     to oarry out the judgment of the oourt.t
           “In Trasmell T* Trammall, 25 Tax. Suppm
     261, the Supreme Court says: ‘The oourt say,
     a$ter the term, amend its raoords and jud@nentr
     80 far as to oorreot msmly olorloal errors or
     ml4t4k4s   or by adding suoh omitted olause in
     the rend&ion o? the Judgment as may be neoessary
     to giveIt etfeot,   when th.ere 14 anything In the
     judgxent by whIoh to tunand.t           .
           this  judment   14 on Its faoe indefinite,
     unoertain, and ambiguous.
          Wee, also, Coleman Y* Zapp, 105 TaxI a 691,
     161 s. II.1040~ Gerlaoh Meraantlle Co. Yb Eu&os-
     Fiorth-Au&arson Co. (Tar. Cl+. App.$  189 21 X.
        s    .
                                                           .     -
            *‘A judment say properly be wdeadod   40 as
     to   relieYe It of.ambIguIty~
           etlnoorreotand erronsous reoltals  may be
     oorreoted, omitted reoltals SupplIod, and iffpropsr
     reoitals stricken out, by tmendment.t   S4 00 J.
     pm 236.
            *sea, also, Freeman on JuQments, ~01. 1,
     p,   274, per, 142; Blaok on JudgPents, ~01. 1,
     p.   178, par. 157.”
          ?or the putpoass of thie opinion, we L!Wt a44uw that
the distrlot oourt intended and did ?eriors th0 duty Wxmed
upon him by the above mentioned attatuts, and that the &Wnent
and order aotually rendemd by the oourt 0omp1Ied with the
provisions of the said Artlole 6664Oa, although the JudGnent
Ronorable Woodrow Curtis, Page 5


a.56order a8 aatually writton did not contain such provision.
If *hia be true; it 10 our opinion thct the dlstrlat oourt le
authorized to oorrrot the Mgment aa aotually writtsn to the
eirtsntthat It uill oonionn with the judgnantand order cotual-
ly rendered.  IX thfa be dono, the Comaf:sionerci*Court must
order t&o sleotlon IB oanplfuuo~ with the order OS the aourt,
(Soo the oaae OS fhith v. Blunt, lS7 9. W. (Sd) SM.) Rowaver,
On the other hand, ii the oourt had no intention cind tha judg-
rMnt and order or tha oourt did not ooxply With the _oro?lsloua
ct Artiola 665~4Cu, mpra, the jud@nent of the oourt cannot
now be oorreoted to aonfoornwith *Aa provisions of said statute.
          Apparently there was no agpsal from the Jude;lsntot
the Ulstriot oourt dn¶ths tom OS the oourt at tiioh auoh Jurlg-
ment mw rendered .harrteminated. Ii the jUdtp45t   and order
of the court oaunot be ainaudeaor oorraotsd WJ above mentioned
and the Judaent or the mxrt holdiq the 414OtiO5 void IS
final, It ia our opinion thst the Comiseioners~ Court oan
legally order an el~otlon In conplfallorwith the new ,oetition
prssented to the Court.
             mting   that the   for413oia;:   fully auswerilyour         in-
wiry,   w4   ar4
                                                fOUr4j4ry        truly




                                                        Ardell      Xlll.lau~e
                                                                  A(Lseletarrt

Am00